On Rehearing-.
Manning, J.
In our opinion on the first hearing we held that the proceedings for the arrest must have terminated before an action for damages therefor could be instituted. It appears that the arrest was sot aside by judgment of the district judge and on appeal to the circuit court that judgment was affirmed, and therefore the suit so far as it affected the arrest was ended before this action was instituted, although the main action on the debt is still pending. The suit therefore is not premature.
The jury found for the defendant. The testimony establishes that the plaintiff jiaid fifty Dollars to a lawyer for procuring his release from arrest and he is entitled to recover it. He was not imprisoned and was held in custody about two hours. He lost two months’ employment in consequence of the arrest aud had been receiving $3.50 a day or ninety dollars a month. We shall give $180 for this cause of damage.
Upon a review of the whole testimony we are not satisfied that the plaintiff has any other cause of damage, even if it enabled us to estimate intelligently the amount at which the damage should he assessed.
It is therefore ordered and decreed that our former judgment is set aside, the verdict of the jury is aunulled and the judgment thereon is avoided, and that the plaintiff now have and recover of the defendant Gr. F. Burnhardt two hundred and thirty dollars as damages and the costs of both courts.